

EXECUTION COPY
















ASSET PURCHASE AGREEMENT


by and among


RADIO ONE, INC. and
RADIO ONE LICENSES, LLC,




as Sellers


and


BONNEVILLE INTERNATIONAL CORPORATION and
BONNEVILLE HOLDING COMPANY


as Buyers


































March 24, 2008





--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


 
 
ARTICLE 1   ASSETS TO BE CONVEYED
 
1.1            Transfer of Assets of the Station
 
1.2            Excluded Assets
 
1.3            Assumption of Liabilities and Obligations
 
1.4            Time Brokerage Agreement; Call Sign Change
 
1.5            Allocation
 
ARTICLE 2   PURCHASE PRICE
 
2.1            Purchase Price
 
2.2            Escrow of Purchase Price
 
2.3            Prorations
 
ARTICLE 3   CLOSING
 
3.1            Closing
 
ARTICLE 4   REPRESENTATIONS AND WARRANTIES OF SELLERS
 
4.1            Organization and Standing
 
4.2            Authorization and Binding Obligation
 
4.3            Absence of Conflicting Agreements or Required Consents
 
4.4            Litigation
 
4.5            Station Licenses
 
4.6            Real Property
 
4.7            Contracts
 
4.8            Compliance with Laws
 
4.9            Governmental Consents
 
4.10            Taxes
 
4.11            Reports
 
4.12            Environmental Matters
 
4.13            Broker’s Fees
 
4.14            Insurance
 
4.15            Personal Property
 
4.16            Disclaimer of Warranties
 
4.17            Buyers’ Representations and Warranties
 

--------------------------------------------------------------------------------


ARTICLE 5   REPRESENTATIONS AND WARRANTIES OF BUYERS
 
5.1            Organization and Standing
 
5.2            Authorization and Binding Obligation
 
5.3            Absence of Conflicting Agreements or Required Consents
 
5.4            Absence of Litigation
 
5.5            FCC Qualifications
 
5.6            Broker’s Fees
 
5.7            Sellers’ Representations and Warranties
 
ARTICLE 6   GOVERNMENTAL CONSENTS
 
6.1            FCC Application
 
6.2            HSR Filings
 
ARTICLE 7   COVENANTS
 
7.1            Conduct of Business
 
7.2            Access
 
7.3            No Inconsistent Action
 
7.4            Confidentiality
 
7.5            Further Assurances
 
7.6            Transition Efforts
 
7.7            Press Releases
 
7.8            FCC Authorizations
 
7.9            Consents; Benefit of Agreements
 
ARTICLE 8   CONDITIONS PRECEDENT
 
8.1            To Buyers’ Obligations Regarding Closing
 
8.2            To Sellers’ Obligations
 
ARTICLE 9   DOCUMENTS TO BE DELIVERED AT THE CLOSING
 
9.1            Documents to be Delivered by Sellers
 
9.2            Documents to be Delivered by Buyers
 
ARTICLE 10   INDEMNIFICATION
 
10.1            Sellers’ Indemnities
 
10.2            Buyers’ Indemnities
 
10.3            Procedure for Indemnification
 
10.4            Limitations
 
10.5            Exclusive Remedies
 

--------------------------------------------------------------------------------


ARTICLE 11   TERMINATION RIGHTS
 
11.1            Termination
 
11.2            Payment of Escrow Amount
 
11.3            Exclusive Remedies Upon Default
 
11.4            Other Effects of Termination
 
ARTICLE 12   OTHER PROVISIONS
 
12.1            Survival of Representations, Warranties and Covenants
 
12.2            Transfer Taxes and Expenses
 
12.3            Benefit and Assignment
 
12.4            Additional Documents
 
12.5            Entire Agreement; Schedules; Amendment; Waiver
 
12.6            Headings
 
12.7            Computation of Time
 
12.8            Governing Law
 
12.9            Attorneys’ Fees
 
12.10            Severability
 
12.11            Notices
 
12.12            Counterparts
 
12.13            Facsimile or PDF Signatures
 
ARTICLE 13   DEFINITIONS
 
13.1            Defined Terms
 
13.2            Miscellaneous Terms
 

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (“Agreement”) is made as of the 24th day of March,
2008, by and among RADIO ONE, INC., a Delaware corporation (“Radio One”), RADIO
ONE LICENSES, LLC, a Delaware limited liability company (“Licensee,” and
together with Radio One, “Sellers”), BONNEVILLE INTERNATIONAL CORPORATION, a
Utah corporation (“BIC”), and BONNEVILLE HOLDING COMPANY, a Utah non-profit
corporation (“BHC,” and together with BIC, “Buyers”).  Reference herein to a
“Party” or the “Parties” shall refer, on the one hand, to the Buyers, and on the
other hand, to the Sellers.  Capitalized terms shall have the meanings ascribed
to them in Article 13 of this Agreement.
 
RECITALS
 
WHEREAS, Radio One operates radio station KRBV(FM), licensed to Los Angeles,
California (the “Station”), and Licensee is the holder of the license and
authorizations issued by the Federal Communications Commission (the “FCC”) for
the operation of the Station;
 
WHEREAS, subject to the terms and conditions of this Agreement, (i) Radio One
desires to sell and BIC desires to purchase certain of the assets and property
used in the operation of the Station, and (ii) Licensee desires to assign and
BHC desires to assume Licensee’s FCC licenses for the Station; and
 
WHEREAS, Sellers and Buyers are, simultaneously with the execution and delivery
of this Agreement, entering into a Time Brokerage Agreement for the Station (the
“Time Brokerage Agreement”), pursuant to which, on the Operational Commencement
Date (defined below), BIC shall provide programming on the Station pending the
Closing of the transaction contemplated in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Sellers and Buyers hereby agree as follows:
 
ARTICLE 1
 
ASSETS TO BE CONVEYED
 
1.1  Transfer of Assets of the Station.  Subject to the terms and conditions set
forth in this Agreement, Licensee hereby agrees to sell, assign, transfer,
convey and deliver to BHC on the Closing Date those items listed in subsection
(a) below and Radio One hereby agrees to sell, assign, transfer, convey and
deliver to BIC on the Closing Date those items listed in subsections (b) through
(g) below, together with any replacements thereof and additions thereto between
the date of this Agreement and the Closing Date, free and clear of all Liens,
except as otherwise provided in this Agreement, but excluding the assets
described in Section 1.2 (collectively, the“Assets”):
 
        (a)  All licenses, permits and other authorizations issued to Licensee
by the FCC listed on Schedule 1.1(a) attached hereto, together with renewals or
modifications thereof between the date hereof and the Closing Date (the “FCC
Licenses”);
 
        (b) All right, title and interest held by Sellers in and to each lease
or sublease (including all amendments, modifications or supplements) under which
either Seller leases or subleases an interest in any real property listed in
Schedule 1.1(b) (the “Real Property”), including but not limited to the
Station’s studio location, main transmitter site and each auxiliary or
translator site (each a “Real Property Lease” and, collectively, the “Real
Property Leases”);
 
        (c) The towers, transmitters, antennas, receivers, spare parts and other
tangible personal property owned by Sellers and located at the Station’s main
transmitter site and each auxiliary or translator site, together with all studio
equipment, office equipment, office furniture, fixtures, materials and supplies,
inventories, and other tangible personal property owned by Sellers and located
at the Station’s studio, including the items listed on Schedule 1.1(c), together
with replacements thereof and additions thereto made between the date hereof and
the Closing Date in accordance with the terms and provisions of this Agreement
(collectively, the “Personal Property”);  
 
        (d) All contracts (including the Real Property Leases) of Sellers listed
on Schedule 1.1(d) hereto (the “Assumed Contracts”);
 
        (e) The Intellectual Property listed on Schedule 1.1(e);
 
        (f) The Station’s public inspection file, filings with the FCC relating
to the Station, all records required by the FCC to be kept by the Station, all
records relating to the Real Property and the Personal Property, and such
technical information, engineering data, and, to the extent transferable, rights
under manufacturers’ warranties as they exist at the Closing and relate to the
Assets being conveyed hereunder; and
 
        (g) Sellers’ proprietary information, technical information and data,
operating manuals, books, studies, records, reports, ledgers, files,
correspondence, maps, computer discs and tapes, plans, diagrams, blueprints and
schematics, including filings with the FCC, relating to the technical operation
of the Assets; provided, however, that Sellers may provide Buyers copies of any
such items, if the original cannot be located or if it relates to Excluded
Assets.
 
1.2  Excluded Assets.  Except for the Assets specifically identified above
(which identification, notwithstanding anything to the contrary set forth
herein, shall control in the event of any disagreement with the definition of
Excluded Assets below), no other assets shall be transferred to Buyers
hereunder, including the following, which shall not be included in the Assets
(collectively, the “Excluded Assets”):

--------------------------------------------------------------------------------


        (a)  All cash, cash equivalents or similar investments such as
certificates of deposit, treasury bills and other marketable securities on hand
and/or in banks and deposits of either of the Sellers;
 
        (b) All accounts receivable of Sellers arising from the operation of the
Station prior to the Operational Commencement Date (as defined below) of the
Time Brokerage Agreement (as defined below) (the “Accounts Receivable”);
 
        (c) Except as set forth in Section 12.12 (Casualty), any insurance
policies, promissory notes, amounts due from employees, bonds, letters of
credit, or other similar items, and any cash surrender value in regard thereto
of either of the Sellers;
 
        (d) Any pension, profit-sharing or cash or deferred (Section 401(k))
plans and trusts and assets thereof, or any other employee benefit plan or
arrangement, and the assets thereof;
 
        (e) Duplicate copies of such records as may be necessary to enable
Sellers to prepare and file tax returns and reports, all original financial
statements and supporting materials, all books and records that Sellers are
required by law to retain, and all records of Sellers relating to the purchase
and sale of the Assets;
 
        (f) Any interest in and to any refunds of federal, state or local
franchise, income or other taxes of the Sellers for periods prior to the
Closing;
 
        (g) All tangible and intangible personal property of Sellers related to
the Station and disposed of or consumed between the date of this Agreement and
the Closing in the ordinary course of business consistent with Section 7.1
hereof;
 
        (h) The financial records, account books of original entry and general
ledgers and all corporate records of each of the Sellers, including, but not
limited to, tax returns and transfer books;
 
        (i) All promotional, sales, marketing and programming agreements and
materials related to the operation of the Station;
 
        (j) All Intellectual Property used or held for use in the operation of
the Station other than the Intellectual Property listed on Schedule 1.1(e);
 
        (k) All assets used or held for use primarily in the operation of
Sellers’ other radio stations; and
 
        (l)  Any other assets identified on Schedule 1.2(l).
 
1.3  Assumption of Liabilities and Obligations.  Subject to obligations already
assumed under the Time Brokerage Agreement, BIC shall assume and undertake to
pay, discharge and perform all obligations and liabilities of Sellers (as to the
Assumed Contracts and other Assets (but not as to the Licenses)) and BHC shall
assume and undertake to discharge and perform all obligations and liabilities of
Licensee (as to the FCC Licenses) arising or accruing after the Closing.  Buyers
shall not assume (i) any obligation or liabilities under Assumed Contracts
relating to the period prior to the Closing, (ii) any obligations or liabilities
of Sellers which are unrelated to the Assets being sold hereunder, (iii) any
obligations relating to employees of Sellers, (iv) any obligations relating to
the Excluded Assets, (v) any federal, state or local franchise, income or other
taxes of Sellers, or (vi) any other obligation or liability of either Seller.
 
1.4  Time Brokerage Agreement; Call Sign Change.  
 
(a)            Simultaneously with the execution and delivery of this Agreement,
the Sellers and BIC are entering into the Time Brokerage Agreement. BIC’s
programming of the Station under the Time Brokerage Agreement shall commence on
the later of April 1, 2008 or that date which is two (2) business days after the
expiration or termination of any waiting period applicable to the proposed
transaction under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”) (the “Operational Commencement Date”).  To the extent
that any assets and liabilities are prorated under the Time Brokerage Agreement,
any obligation of Sellers under this Agreement to prorate such assets or
liabilities shall be deemed satisfied.  Notwithstanding anything to the contrary
contained in this Agreement or otherwise, Sellers shall not be deemed to have
breached or failed to comply with any representations, warranties, covenants, or
agreements with respect to the Station or the Assets if such breach or failure
is caused by any act, omission or instruction of BIC under or in connection with
the Time Brokerage Agreement or any activities or transactions by BIC in
furtherance thereof or in connection therewith.
 
(b)            Buyer has selected (or shall select) new call letters for the
Station and has notified (or shall notify) Sellers of its selection (the “New
Call Letters”).  Sellers shall make and diligently prosecute any such selection
at the FCC (requesting the New Call Letters and that the New Call Letters will
become effective as promptly as possible (i.e., seven (7) days from filing), but
not earlier than the Operational Commencement Date) until the New Call Letters
become effective (subject to any FCC denial or prior third-party filing for the
New Call Letters), and shall implement such call letter change once such change
has become effective.  In the event that this Agreement terminates without a
Closing, Sellers and Buyers will cooperate to change the call letters of the
Station from the New Call Letters (which may remain with Buyers) to call letters
selected by Sellers, and shall make application filing with the FCC to effect
such change.  The previous sentence will survive any termination of this
Agreement.
 
1.5 Allocation.  The Purchase Price shall be allocated based upon the fair
market value of the Assets.  Sellers and Buyers may each obtain an appraisal of
the Assets prepared by Bond & Pecaro, Inc. using valuation methods of their
choosing, and shall provide each other with a copy of any such appraisal, if
obtained, as soon as reasonably possible following Closing and shall disclose to
one another the allocation that each intends to use in their respective filings
and the bases therefor.  If Sellers and Buyers plan to use allocations that are
inconsistent with one another, they will discuss such allocations for a period
of up to 60 days following Closing (or such shorter time period sufficient to
allow the Parties to file their tax returns when due) in an effort to reach an
allocation upon which both agree.  If a mutually agreeable allocation is not
reached, then Buyers and Sellers shall each be free to use their own allocation
in their respective filings.
 



--------------------------------------------------------------------------------


 
ARTICLE 2
 
PURCHASE PRICE
 
2.1  Purchase Price.  The purchase price for the Assets shall be One Hundred
Thirty-Seven Million Five Hundred Thousand Dollars ($137,500,000) (the “Purchase
Price”), payable in cash at the Closing, less that portion of the Escrow Amount
(as defined below) simultaneously delivered to Sellers, and subject to the
prorations set forth in Section 2.3, by wire transfer of immediately available
funds to one or more accounts at banks or other financial institutions pursuant
to wire transfer instructions that Sellers shall deliver to Buyers at least
three (3) days prior to the Closing Date.
 
2.2  Escrow of Purchase Price.  Simultaneously with the execution and delivery
of this Agreement, Buyers will deposit Eleven Million Dollars ($11,000,000) (the
“Escrow Amount”) into escrow.  The Escrow Amount shall be held and disbursed by
Wilmington Trust NA (the “Escrow Agent”), pursuant to the terms of an Escrow
Agreement in the form attached hereto as Exhibit “A” (the “Escrow Agreement”),
which Escrow Agreement shall be signed by Sellers, Buyers and Escrow Agent
simultaneously with the execution of this Agreement.  At the Closing, the
Parties shall cause the Escrow Amount to be paid to the Sellers and all interest
accrued on the Escrow Amount to be paid to Buyers.  Buyers and Sellers agree to
give the Escrow Agent joint written instructions in accordance with the terms of
this Agreement and the Escrow Agreement.
 
2.3 Prorations.  Income and Expense Prorations.  Subject to those prorations
already made under the terms of the Time Brokerage Agreement, all income and
expenses arising from the conduct of the business and operations of the Station
shall be prorated between Buyers and Seller as of 12:01 a.m. local time on the
Closing Date.  Except as specifically addressed in the Time Brokerage Agreement,
such prorations shall be based upon the principle that Sellers shall be entitled
to all income earned and shall be responsible for all liabilities and
obligations accruing in connection with the Station’s operations until the
Closing Date, and BIC shall be entitled to such income earned and be responsible
for such liabilities and obligations accruing in connection with such operations
thereafter.  Such prorations shall include all ad valorem and other property
taxes (but excluding taxes arising by reason of the transfer of the Assets as
contemplated hereby, which shall be paid as set forth in Section 12.2 of this
Agreement), deposits, utility expenses, liabilities and obligations under all
Assumed Contracts, rents and similar prepaid and deferred items, and all other
expenses attributable to the ownership and operations of the Station.  All real
estate taxes and personal property taxes, if any, shall be apportioned on the
basis of the number of days that each Party owned or used the Real Property or
Personal Property during the relevant tax year.   The aggregate net adjustment
amount determined in accordance with this Section is referred to herein as the
“Proration Amount.”
 
        (a) Specific Prorations.  Subject to those prorations already made under
the terms of the Time Brokerage Agreement, and without limiting the generality
of the foregoing Section 2.3(a):
 
            (i) Sellers shall receive a credit for the unapplied portion, as of
the Closing, of any security deposits made by Sellers under the Assumed
Contracts; and
 
            (ii) The Buyers shall receive a prorated credit for any FCC annual
regulatory fees relating to the Station paid in arrears by the Buyers and any
security deposits received by Sellers under the Assumed Contracts.
    
        (b) Proration Notice.  To the extent sufficient information is available
regarding proration items as of the Closing Date, proration shall be made as of
the Closing Date.  Within ninety (90) days after the Closing Date, the Buyers
shall deliver to Sellers in writing and in reasonable detail a good faith
determination of the Proration Amount determined as of the Closing Date (the
“Proration Notice”).  Sellers shall provide reasonable assistance as requested
by the Buyers in making such determination.  Buyers shall provide Sellers backup
documentation supporting the Buyers’ preparation of the Proration Amount.   If
Sellers disagree with the Proration Amount determined by Buyers, Sellers shall
so notify the Buyers in writing (the “Proration Dispute Notice”) within thirty
(30) days after the date of receipt of the Proration Notice, specifying in
detail any point of disagreement and providing backup documentation supporting
Seller’s calculations.  After the receipt of any Proration Dispute Notice, the
Buyers and Sellers shall negotiate in good faith to resolve any disagreements
regarding the applicable Proration Amount.  If agreement is reached within
thirty (30) days after the Buyers’ receipt of the Proration Dispute Notice, then
upon reaching such agreement, Sellers shall pay to the Buyers or the Buyers
shall pay to Sellers, as the case may be, the Proration Amount in the manner
provided in Section 2.3(c) below.  
 
        (c) Payment of Proration Amount. Each payment of the Proration Amount
required hereunder shall be paid by wire transfer in immediately available funds
to the account of the payee at a financial institution in the United States
within five (5) business days of its final determination.  Any payment not
received by the Party entitled thereto within this period shall bear interest
from such date until paid in full at a rate per annum equal to the prime rate in
effect at the end of such period (as published in the Money Rates column of
Eastern Edition of The Wall Street Journal) plus four percent (4%).
 

--------------------------------------------------------------------------------


 
ARTICLE 3
 
CLOSING
 
3.1  Closing.  Subject to satisfaction or waiver of the conditions set forth in
Sections 8.1 and 8.2 and subject to the provisions of Section 11.1, the closing
(the “Closing”) of the sale and purchase of the Assets shall take place at a
mutually agreeable location or by electronic exchange of signatures and payments
on a date mutually agreeable to Buyers and Sellers no later than the fifth (5th)
business day after the date of the FCC Consent (defined below); provided that
such date shall be no later than the Upset Date (defined below) (the “Closing
Date”).



--------------------------------------------------------------------------------


 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Each Seller, each as to itself and its Assets, represents and warrants jointly
and severally to Buyers that, subject to the specific terms herein and to the
disclosures in the schedules referenced in this Article 4 (the “Schedule of
Exceptions”), the following representations and warranties are true and correct
as of the date of this Agreement and will be true and correct as of the Closing
Date:
 
4.1 Organization and Standing. Each Seller (a) is duly formed, validly existing
and in good standing under the laws of the State of Delaware, (b) is qualified
to do business in all jurisdictions where failure to do so would have a material
adverse effect on the business of the Station, and (c) has all necessary power
and authority to own, operate and lease its respective Assets and carry on the
business of the Station.
 
4.2 Authorization and Binding Obligation. Each Seller has all necessary power
and authority to enter into and perform its respective obligations under this
Agreement and the documents contemplated hereby and to consummate the
transactions contemplated hereby and thereby.  This Agreement and the Time
Brokerage Agreement have been, and each of the other documents contemplated
hereby at or prior to Closing will be, duly executed and delivered by Sellers,
and have been approved by all necessary corporate or other action.  This
Agreement constitutes (and each of the other documents contemplated hereby, when
executed and delivered, will constitute) valid and binding obligations
enforceable against Sellers in accordance with their terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.
 
4.3 Absence of Conflicting Agreements or Required Consents.  Except for the FCC
Consents, HSR Clearance (defined below) and necessary consents to assignment
indicated on Schedules 1.1(b) and 1.1(d), the execution, delivery and
performance of this Agreement and the documents contemplated hereby by each of
the Sellers, respectively, do not and will not:  (a) violate any provisions of
the organizational documents of such Seller; (b) violate any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation or ruling of
any court or governmental authority; (c) constitute a material default under, or
accelerate or permit the acceleration of any performance required by the terms
of any of the Assumed Contracts, assuming any necessary consents are obtained;
and (d) create any claim, Lien or encumbrance upon any of the Assets, except in
each of the above instances where such breach or default would not have a
material adverse effect on the Assets or on the ability of the Sellers to
consummate the transactions contemplated by this Agreement.
 
4.4  Litigation.  Except as disclosed on Schedule 4.4, there are no claims,
litigation, arbitrations or other legal proceedings pending or, to the Knowledge
of Sellers, threatened against Sellers with respect to the Assets or operation
of the Station, except where such claims, litigation, arbitrations or other
legal proceedings could not reasonably be expected to have a material adverse
effect on the financial condition of the Station or on the ability of the
Parties to consummate the transactions contemplated by this Agreement.
 
4.5  Station Licenses.
 
        (a) Schedule 1.1(a) contains a true and complete list of the FCC
Licenses used or held for use in connection with the operation of the Station as
currently operated.  Licensee is the authorized legal holder of the FCC Licenses
listed on Schedule 1.1(a).  Except as set forth on Schedule 1.1(a), the FCC
Licenses are in good standing and in full force and effect.  The Station and the
facilities of the Station are being and have been operated during Sellers’
ownership and operation of the Stations in material compliance with the FCC
Licenses, the Communications Act and all FCC rules and policies.  Except as set
forth on Schedule 1.1(a), the FCC Licenses are all of the FCC licenses, permits
and authorizations required for the operation of the Station as presently
operated.
 
        (b) Except as set forth in Schedule 1.1(a), and except for proceedings
affecting the radio broadcasting industry generally, (i) to the Knowledge of
Sellers, there are no applications, petitions, complaints, investigations,
notices of violations, notice of apparent liabilities, pending license
terminations, forfeitures, proceedings or other actions pending or threatened
from or before the FCC relating to the Station or the FCC Licenses, (ii) Sellers
have not filed with the FCC any applications or petitions relating to the
Station or the FCC Licenses which are pending before the FCC and (iii) there are
no tolling or similar agreements with the FCC relating to the Station.  Sellers
and the Assets are in compliance with all rules and regulations of the Federal
Aviation Administration applicable to the Station.  Each antenna structure that
is required to be registered with the FCC has been registered with the FCC.  All
material reports and other filings required by the FCC with respect to the
Station have been properly and timely filed.
 
        (c) The operation of the Station does not expose workers or others to
levels of radio frequency radiation in excess of the “Radio Frequency Protection
Guides” recommended in “American National Standard Safety Levels with Respect to
Human Exposure to Radio Frequency Electromagnetic Fields 3 kHz to 300 GHz”
(ANSI/IEEE C95.1-1992), issued by the American National Standards Institute, and
renewal of the FCC Licenses would not constitute a “major action” within the
meaning of Section 1.1301, et seq., of the FCC’s rules.
 
4.6  Real Property. The list of Real Property Leases set forth on Schedule
1.1(b) is a correct and complete list of all of the interests in real estate
used in connection with the operation of the Station.  Sellers have a valid
leasehold interest in and to each Real Property Lease.  Sellers have not
received any notice (i) that either the whole or any portion of the Real
Property is to be condemned, requisitioned or otherwise taken by any public
authority, (ii) of violation by Sellers of restrictive covenants, deed
restrictions or governmental requirements on the Real Property which have not
been remedied,  or (iii) of any violation by Sellers of any zoning or similar
land use law or restriction, or of any proceedings which would cause the change,
redefinition or other modification of the zoning classification.  Sellers have
not received any notice of any pending or threatened termination or impairment
of access to the Real Property or discontinuation of sewer, water, electrical,
gas telephone or other utilities or services to the Real Property.  To the
Knowledge of Sellers, the Real Property includes sufficient access to the
Station’s facilities from public roads without need to obtain any other access
rights.
 
4.7  Contracts.  Schedules 1.1(b) and 1.1(d) list all agreements with respect to
the Station to be conveyed hereunder.  Each of the Assumed Contracts is in full
force and effect and is legally valid, binding and enforceable by Seller in
accordance with their  terms, except as limited by laws affecting creditor’s
rights or equitable principles generally.  Except as disclosed on Schedule
1.1(d), neither Sellers nor, to the Knowledge of Sellers, any other party
thereto is in any material respect in default under the Assumed Contracts.
 

--------------------------------------------------------------------------------


4.8  Compliance with Laws.  Except as set forth in Schedule 4.8, Sellers have
complied in all material respects with, and are not in any material respect in
violation of, applicable federal, state or local laws, statutes, rules,
regulations or orders relating to the ownership and operation of the Station,
except where such violation would not have a material adverse effect on the
Assets or on the ability of the Parties to consummate the transactions
contemplated by this Agreement.  Sellers have not received any notice asserting
any material noncompliance with any applicable statute, rule or regulation,
relating to the Assets or in connection with the operation of the Station. There
is no pending or, to the Knowledge of each of the Sellers, threatened
investigation, audit, review or other examination of the Station, and Sellers
are not subject to any order, agreement, memorandum of understanding or other
regulatory enforcement action or proceeding with or by the FCC or any other
federal or state governmental agency having supervisory or regulatory authority
with respect to the Station or the Assets.
 
4.9  Governmental Consents.  Except for the FCC Consent and the HSR Clearance
(defined below), the execution, delivery and performance by the Sellers of this
Agreement and the other documents contemplated herein, and the consummation by
the Sellers of the transactions contemplated hereby and thereby, do not and will
not require the authorization, consent, approval, exemption, clearance or other
action by or notice or declaration to, or filing with, any court, administrative
or other governmental body.
 
4.10  Taxes.  All federal, state, local and other Tax returns, reports and
declarations required to be filed by the Sellers have been filed or caused to be
filed, and all Taxes (including, but not limited to, income, franchise, sales,
use, unemployment, personal property, real property, withholding, social
security and workers’ compensation taxes and estimated income and franchise tax
payments, penalties and fines) reflected as due on such returns, reports or
declarations (whether or not shown on such returns, reports or declarations), or
pursuant to any assessment received in connection with such returns, reports or
declarations have been paid, the non-filing or non-payment of which is
reasonably likely to have a material adverse impact on the Assets.  To the
Knowledge of the Sellers, (i) all such returns, reports and declarations are
true, complete and correct in all material respects; (ii) no deficiency in
payment of any Taxes related to the Assets for any period has been asserted by
any taxing authority which remains unsettled as of the date hereof, no written
inquiries have been received from any taxing authority with respect to possible
claims for taxes or assessments on the Assets, and there is no basis for any
additional claims or assessments for Taxes on the Assets, the consequences of
which, in each case, is reasonably likely to have a material adverse impact on
the Assets.
 
4.11  Reports.  All reports and statements that either of the Sellers are
required to file with the FCC in respect of the Station have been filed, and all
reporting requirements of the FCC have been complied with in all material
respects.
 
4.12  Environmental Matters.  In respect of the Real Property:
 
        (a)  Neither Seller has received any notice from any governmental
authority that the Sellers have ever been in violation or alleged violation of
any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including those arising under the Resource Conservation
and Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended, the Superfund Amendments and Reauthorization
Act of 1986, the Federal Water Pollution Control Act, the Solid Waste Disposal
Act, as amended, the Federal Clean Air Act, the Toxic Substances Control Act, or
any federal, state or local statute, regulation, ordinance, order or decree
relating to the environment (hereinafter collectively “Environmental Laws”) at
the Real Property;
 
        (b) Neither Seller has received written notice from any third party,
including any federal, state or local governmental authority, that any hazardous
waste, as defined by 42 U.S.C. § 6903(5), any hazardous substance, as defined by
42 U.S.C. § 9601(33), or any toxic substance, oil or hazardous material,
asbestos containing material or other hazardous chemical or hazardous substance
regulated by any Environmental Laws (collectively, “Hazardous Substances”) is or
has been used or stored at the Real Property by either Seller in material
violation of Environmental Laws, and the only Hazardous Substances used or
stored at the Real Property by Sellers are used in connection with the Station’s
transmission facilities, customary oils and fuel used in connection with the
Station’s generator, if any;
 
        (c) Neither Seller has used any portion of any of the Real Property for
the handling, manufacturing, processing, storage or disposal of Hazardous
Substances in material violation of applicable Environmental Laws related to the
Real Property;
 
        (d) Neither Seller has released (i.e., any past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping) Hazardous Substances on, upon, into or from any
of the Real Property in material violation of applicable Environmental Laws;
 
        (e) Sellers have complied in all material respects with all
Environmental Laws in respect of the Real Property; and
 
        (f) To Seller’s Knowledge (without investigation), the Real Property is
not subject to any order from or agreement with any governmental authority or
private party regarding any Environmental Laws.
 

--------------------------------------------------------------------------------


4.13  Broker’s Fees.  Neither of the Sellers, nor any person or entity acting on
either of the Seller’s behalf, has agreed to pay a commission, finder’s fee or
similar payment in connection with this Agreement or any matter related hereto
to any person or entity, and no person or entity is entitled to any such payment
from either of the Sellers in connection with the transactions contemplated by
this Agreement, other than a payment owed by Sellers to Star Media Group
pursuant to a separate agreement with them.  The Sellers shall indemnify and
hold harmless the Buyers for any payment due to Star Media Group or any other
broker claiming by, through or under Sellers in connection with the transaction
contemplated by this Agreement.
 
4.14  Insurance.  Sellers maintain insurance policies or other arrangements with
respect to the Station and the Assets consistent with its practices for other
stations, including coverage of all buildings, towers, antennas, dishes,
transmission lines, transmitters and other Assets used in the  operation of the
Station, and will maintain such policies or arrangements until the
Closing.  Sellers have not received notice from any issuer of such policies of
its intention to cancel, terminate or refuse to renew any policy issued by it
with respect to the Station and the Assets.  Set forth on Schedule 4.14 is a
true and correct summary of the property insurance policies or arrangements with
respect to the Station and the Station Assets.
 
4.15  Personal Property.  Schedule 1.1(c) contains a list of material items of
Personal Property included in the Assets.  Sellers have good and marketable
title to the Personal Property free and clear of Liens.  All items of Personal
Property are in good operating condition, ordinary wear and tear excepted and
are suitable for the purpose for which such items are presently used.  The
Assets include all the assets necessary to conduct the broadcasting operations
of the Station in all material respects as currently operated by Sellers other
than personnel, Excluded Assets and agreements that are not Assumed Contracts.
 
4.16  Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH
HEREIN, THE ASSETS ARE BEING SOLD “AS-IS, WHERE-IS” AND SELLERS MAKE NO
REPRESENTATIONS OR WARRANTY WITH REGARD TO THE SAME.  THIS DISCLAIMER OF
WARRANTIES, INCLUDES, BUT IS NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
 
4.17  Buyers’ Representations and Warranties.  Sellers have not relied on or
been induced to enter into this Agreement by any statement, representation or
warranty other than those expressly set forth in Article 5 of this Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF BUYERS
 
Each Buyer represents and warrants jointly and severally to Sellers that the
following representations and warranties are true and correct as of the date of
this Agreement and will be true and correct as of the Closing Date:
 
5.1  Organization and Standing.  BIC is a corporation and BHC is a non-profit
corporation, both of which are formed, validly existing and in good standing
under the laws of the State of Utah.  As of the Closing Date, each Buyer will be
qualified to do business in all jurisdictions where the failure to so qualify
would have a material adverse effect on its business.
 
5.2 Authorization and Binding Obligation.  Each Buyer has all necessary power
and authority to enter into and perform its obligations under this Agreement and
the documents contemplated hereby and to consummate the transactions
contemplated hereby and thereby.  This Agreement and the Time Brokerage
Agreement have been, and each of the other documents contemplated hereby at or
prior to Closing will be, duly executed and delivered by Buyers, and have been
approved by all necessary corporate action.  This Agreement constitutes (and
each of the other documents contemplated hereby, when executed and delivered,
will constitute) valid and binding obligations enforceable against Buyers in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.
 
5.3  Absence of Conflicting Agreements or Required Consents.  Except for the FCC
Consents and the HSR Clearance, the execution, delivery and performance of this
Agreement by Buyers does not and will not:  (a) violate any provision of either
of the Buyers’ organizational documents; (b) require the consent of any
governmental authority; (c) violate any material law, judgment, order,
injunction, decree, rule, regulation or ruling of any governmental authority;
and (d) either alone or with the giving of notice or the passage of time or
both, conflict with, constitute grounds for termination or acceleration of, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any agreement, lease, instrument, license or permit to which
either of the Buyers is now subject.
 
5.4  Absence of Litigation.  There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of Buyers, threatened, before or by any
court, governmental authority or arbitrator relating to Buyers that seeks to
enjoin or prohibit, or that could hinder or impair, the Buyers’ performance of
their obligations under this Agreement.
 
5.5  FCC Qualifications.  To Buyers’ Knowledge, BHC is qualified under the
Communications Act of 1934, as amended (the “Communications Act”) and the rules
and regulations of the FCC, including without limitation the multiple ownership
rules, as in effect on the date hereof, to be an assignee of the FCC
Licenses.  Buyers are not aware of any fact that would, under present law
(including published policies of the FCC), disqualify BHC from being the
assignee of the Station or that would delay FCC approval of the assignment of
the FCC Licenses.
 
5.6  Broker’s Fees.  Neither of the Buyers nor any person or entity acting on
either of the Buyers’ behalf has agreed to pay a commission, finder’s fee or
similar payment in connection with this Agreement or any matter related hereto
to any person or entity, and no person or entity is entitled to any such payment
from the Buyers in connection with the transactions contemplated by this
Agreement.  The Buyers shall indemnify and hold harmless the Sellers for any
payment due to any broker or agent based on any agreement made by Buyers.
 
5.7  Sellers’ Representations and Warranties.  Buyers have not relied on or been
induced to enter into this Agreement by any statement, representation or
warranty other than those expressly set forth in Article 4 of this Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE 6
 
GOVERNMENTAL CONSENTS
 
6.1  FCC Application.
 
        (a)  The assignments of the FCC Licenses as contemplated by this
Agreement are subject to the prior consent and approval of the FCC. Prior to the
Closing, Buyers shall not directly or indirectly control, supervise, direct, or
attempt to control, supervise, or direct, the operation of the Station, and such
operation, including complete control and supervision of all of the Station’s
programs, employees, and policies, shall be the sole responsibility of Sellers
as the operator of the Station until the Closing, subject to the provisions of
the Time Brokerage Agreement.
 
        (b) Buyers and Sellers shall prepare and jointly file the FCC
Applications within five (5) business days after the date of this
Agreement.  The Parties shall use commercially reasonable efforts to cause the
FCC to accept the FCC Applications for filing as soon as practicable after such
filing; provided, however, that neither Sellers nor Buyers shall have any
obligation to satisfy any complainant or the FCC by taking any steps which would
have a material adverse effect upon BHC, BIC, Licensee or Radio One, but neither
the expense nor inconvenience to a Party of defending against a complainant or
an inquiry by the FCC shall be considered a material adverse effect on such
Party.  Buyers and Sellers shall thereafter prosecute the FCC Applications in
good faith and with all reasonable diligence and otherwise use their
commercially reasonable efforts to obtain the grant of the FCC Applications as
expeditiously as practicable.  Neither Party will take any action that it knows,
or reasonably believes, would disqualify the FCC Applications.  If rehearing,
reconsideration or judicial review is sought by a third party or by the FCC on
its own motion with respect to the FCC Consent, Buyers and Sellers shall
vigorously oppose such efforts for rehearing, reconsideration or judicial
review; provided, however, that nothing herein shall be construed to limit
either Party’s right to terminate this Agreement pursuant to Article 11
(Termination Rights).  
 
        (c) Each Party shall bear one-half of the cost of the FCC filing fees
for the FCC Applications.  Each Party shall bear its own costs and expenses
(including the legal fees and disbursements of its counsel) in connection with
the preparation of the portion of the FCC Applications to be prepared by it and
in connection with the processing and defense of the application.
 
        (d) In the event that a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission pursues an order, decree or
ruling or takes any other action that seeks to restrain, enjoin or otherwise
prohibit the transactions contemplated by this Agreement, Buyers and Sellers
shall each use commercially reasonable efforts to oppose and to prevent the
issuance of such an order, decree or ruling; provided, however, that nothing
herein shall be construed to limit either Party’s right to terminate this
Agreement pursuant to Article 11 (Termination Rights).
 
6.2  HSR Filings.  If the Buyers and Sellers have not previously made the
filings required under the HSR Act in connection with the transactions
contemplated by this Agreement (which shall include a request for early
termination of the waiting period thereunder) (the “HSR Filings”), the Parties
shall, within five (5) business days after the date of this Agreement, make the
HSR Filings following the execution of this Agreement.  Buyers and Sellers will
use their commercially reasonable efforts to obtain early termination of the
waiting period under the HSR Act, and will promptly take all necessary and
proper steps and respond to any requests for additional information, in order to
comply with the requirements of the HSR Act; provided, however, that the Buyers
will not be required to disclose financial information relating to Buyers’
Affiliates to any governmental agency.  Buyers agree to use commercially
reasonable efforts to persuade any such governmental agency that any such
Affiliate information should not be required.  Expiration or termination of any
applicable waiting period under the HSR Act is referred to herein as “HSR
Clearance.”  Each party shall bear one-half of the cost of the HSR
Filings.  Each Party shall bear its own costs and expenses (including the legal
fees and disbursements of its counsel) in connection with the preparation of its
portion of the HSR Filings and in connection with the prosecution of such
filings.
 

--------------------------------------------------------------------------------


 
ARTICLE 7
 
COVENANTS
 
7.1  Conduct of Business.
 
        (a) Affirmative Covenants of Sellers.  Between the date of this
Agreement and the Closing Date, subject to the Time Brokerage Agreement and
except as expressly prohibited by this Agreement or with the prior written
consent of Buyers, which consent shall not be unreasonably withheld, conditioned
or delayed:
 
            (i) Sellers shall promptly notify Buyers in writing if Sellers have
Knowledge prior to the Closing of:  (1) any representations or warranties
contained in Articles 4 or 5 that are no longer true and correct in any material
respect, (2) the occurrence of any event that would require any changes or
amendments to the schedules and exhibits attached to this Agreement, or (3) the
occurrence of any other event that violates any covenants, conditions or
agreements to be complied with or satisfied by Sellers under this Agreement;
provided, however, that no such notice shall qualify or otherwise limit in any
way Sellers’ representations, warranties, covenants or agreements herein;
 
            (ii) Sellers will notify Buyers of supplements or amendments to the
Schedule of Exceptions with respect to any matter arising after the date of this
Agreement that would have been required to be set forth, provided, however, that
any such supplements or amendments, shall not relieve Sellers of any liability
for inaccuracy of any representation or warranty or Sellers’ obligation to
remedy any such inaccuracy in a timely manner.
 
            (iii) Except as noted on Schedule 1.1(a), Sellers will comply in all
material respects with all laws applicable to each Seller’s use of the Assets
and operate and maintain the Station and its operations in conformity with the
FCC Licenses, the Communications Act, and the rules and regulations of the FCC;
 
            (iv) Sellers will maintain the Assets in customary repair,
maintenance and condition, except for wear and tear incurred in the ordinary
course of business;
 
            (v) Except as noted on Schedule 1.1(a), Sellers will maintain in
full force and effect the FCC Licenses relating to the Station and the Assets
and take any action necessary before the FCC, including the preparation and
prosecution of applications for renewal of the FCC Licenses, if necessary, to
preserve such licenses in full force and effect without material adverse change;
and
 
            (vi) Sellers will maintain in full force and effect reasonable
property damage and liability insurance on the Assets in at least the amount
provided for by the policies currently maintained by Sellers.
 
        (b) Negative Covenants. Between the date of this Agreement and the
Closing Date, subject to the Time Brokerage Agreement and except as expressly
permitted by this Agreement or with the prior written consent of Buyers:
 
            (i) Sellers will not terminate, modify or amend any Assumed Contract
or commit to any act or fail to take any action that would cause a breach of any
Assumed Contract except in the ordinary course of business consistent with past
practice;
 
            (ii) Neither Seller will create or permit any Lien on any of the
Assets;
 
            (iii) Neither Seller will sell, assign, lease or otherwise transfer
or dispose of any of the Assets, except for the Assets consumed or disposed of
in the ordinary course of business and which are replaced by the Sellers in the
ordinary course of business with assets of equivalent or better functionality;
and
 
            (iv) Except as noted on Schedule 1.1(a), Sellers will not modify or
amend, or seek to modify or amend, any of the FCC Licenses without Buyers’ prior
written consent, provided that Buyers shall not unreasonably withhold, condition
or delay its consent if the modification is necessary for the Sellers to be in
compliance with the Communications Act and such modification is not materially
adverse to the interests of Buyers or the Station.
 
        (c) Affirmative Covenants of Buyers.  Buyers shall promptly notify
Sellers in writing if Buyers have Knowledge prior to the Closing of:   (i) any
representations or warranties contained in Articles 4 or 5 that are no longer
true and correct in any material respect, (ii) the occurrence of any event that
would require any changes or amendments to the schedules or exhibits attached to
this Agreement, or (iii) the occurrence of any other event that may result in a
violation of any covenants, conditions or agreements to be complied with or
satisfied by Buyers under this Agreement; provided, however, that no such notice
shall qualify or otherwise limit in any way Buyers’ representations, warranties,
covenants or agreements herein.
 
7.2  Access.  Between the date hereof and the Closing Date and during regular
business hours (so long as it would not unreasonably interfere with the
operations of Sellers), Sellers will afford BIC, its counsel, accountants,
environmental consultants, appraisers and other advisers and representatives,
upon reasonable advance notice, access to the Station and Real Property to
review and inspect the Assets and the Station, to inspect and copy all Assumed
Contracts, environmental and engineering studies and reports, and other
documents and contracts relating to the Assets.
 

--------------------------------------------------------------------------------


7.3  No Inconsistent Action.  Between the date of this Agreement and the
Closing, each Party shall use its commercially reasonable efforts to cause the
fulfillment at the earliest practicable date of all of the conditions to the
obligations of such Party to consummate the sale and purchase of the Station and
shall take no actions which are inconsistent with its obligations under this
Agreement or that would materially hinder or delay the consummation of the
transactions contemplated by this Agreement.  In particular, neither Party shall
take any action that would jeopardize the FCC Licenses, result in its
disqualification to hold the FCC Licenses, or in any way delay grant of the FCC
Application or consummation of the transactions contemplated by this Agreement,
and Buyers shall take no action which would impair their financial or other
qualifications to consummate this transaction in accordance with its
terms.  Should either Party become aware of any such fact or circumstance, such
Party shall promptly inform the other.  In the event that the Upset Date is
within ten (10) business days or less, and either Party is prepared to close the
transaction contemplated by this Agreement and believes that all of the
conditions precedent to the other Party’s obligations to close the transaction
have been fulfilled or waived by such Party, it may provide such Party written
notice indicating the same, and the Party receiving notice shall, within five
(5) business days following receipt thereof, either (i) indicate in writing its
reasonable, good faith determination that one or more conditions precedent have
not been fulfilled or waived, or (ii) complete the Closing by the Upset Date.
 
7.4  Confidentiality.  Each Party shall keep confidential all information
obtained by it with respect to the other Parties in connection with this
Agreement, except where such information is known through other lawful sources
or where its disclosure is required in accordance with applicable law, including
requirements of the FCC pursuant to the FCC Applications.  If the transactions
contemplated hereby are not consummated for any reason, Buyers and Sellers shall
return to each other, without retaining a copy thereof in any medium whatsoever,
any schedules, documents or other written information, including all financial
information, obtained from the other in connection with this Agreement and the
transactions contemplated hereby.
 
7.5  Further Assurances.  Sellers and Buyers shall cooperate and take such
actions, and execute such other documents, at the Closing or thereafter, as may
be reasonably requested by the other in order to carry out the provisions and
purposes of this Agreement, including, for example, promptly advising each other
of all communications relevant to the transactions contemplated by this
Agreement received from the FCC after the date of this Agreement and furnishing
each other with copies of all such written communications.
 
7.6  Transition Efforts.  Subject to the provisions of the Time Brokerage
Agreement, beginning at the Closing, Sellers shall use their respective
reasonable best efforts to accomplish a timely, smooth, uninterrupted and
organized transfer of the Assets.  Sellers agree to remove all of its personnel
from, and turn over quiet possession to Buyers of the Real Property pursuant to
the Real Property Leases concurrently with the Closing.
 
7.7  Press Releases.  The Sellers and the Buyers agree that, from the date
hereof through the Closing Date, or, in the event this Agreement is terminated,
for a period of one (1) year following termination, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
either Party without the prior consent of the other Party, except as such
release or announcement may be required by any law or the rules or regulations
of the United States or any state therein, in which case the Party required to
make the release or announcement shall, allow the other Party reasonable time to
comment on such release or announcement in advance of such
issuance.  Notwithstanding the foregoing, Radio One may elect to issue a press
release and/or an 8-K, or similar notification, announcing the transaction
contemplated in this Agreement.  Radio One will provide Buyers a copy thereof
prior to issuance.
 
7.8 FCC Authorizations.  Except as noted on Schedule 1.1(a), during the period
prior to Closing, Sellers shall not cause or permit any modification of any FCC
License without the Buyers’ advance written consent, provided that Buyers shall
not unreasonably withhold, condition or delay its consent if the modification is
necessary for the Sellers to be in compliance with the Communications Act and
such modification is not materially adverse to the interests of Buyers or the
Station.  Sellers shall use commercially reasonable efforts to correct any known
technical deficiencies, errors or inconsistencies on the FCC Licenses, including
those identified on Schedule 1.1(a), provided that resolution thereof will not
be a condition to Closing.
 
7.9  Consents; Benefit of Agreements.  The Sellers shall use commercially
reasonable efforts (but the Sellers shall not be required to make any payment
except in connection with the FCC Consents) to obtain all consents and approvals
required for the assignment of the Assumed Contracts and an estoppel certificate
from the lessor under the Real Property Leases (if consent to assignment is
required thereunder), but no such consents or estoppel certificates are
conditions to Closing except for the Required Consents (defined below).  Receipt
of consent to assign to Buyers the Station’s main tower lease and studio site
lease marked with an asterisk (*) on Schedule 1.1(b), and estoppel certificates
reasonably acceptable to BIC and Radio One in connection therewith, is a
condition precedent to Buyers’ obligation to close under this Agreement, if
consent to assignment is required thereunder (the “Required Consent”).  Subject
to the foregoing, if, with respect to any lease, commitment or agreement to be
assigned to BIC, a required consent to the assignment is not obtained, the
Sellers shall use commercially reasonable efforts to keep it in effect and give
the Buyers the benefit of it to the same extent as if it had been assigned, and
the Buyers shall perform the Sellers’ obligations under the agreement relating
to the benefit obtained by the Buyers.  Nothing in this Agreement shall be
construed as an attempt to assign any agreement or other instrument that is by
its terms non-assignable without the consent of the other party.



--------------------------------------------------------------------------------


 
ARTICLE 8
 
CONDITIONS PRECEDENT
 
8.1  To Buyers’ Obligations Regarding Closing.  The obligations of Buyers
hereunder to complete the Closing are subject to the satisfaction or to the
waiver by Buyers in their sole discretion (except for Sections 8.1(c) and 8.1(d)
below, which may not be waived), at or prior to the Closing Date, of each of the
following conditions:
 
        (a) Representations, Warranties and Covenants.
 
            (i) All representations and warranties made by the Sellers shall be
true and correct in all material respects (except any that are already qualified
by materiality, which shall be true and correct in all respects, and except as
otherwise expressly permitted by this Agreement) on and as of the Closing Date
as if made on and as of that date, except those made as of a specific date,
which shall have been true and correct on and as of such date.
 
            (ii) All of the terms, covenants and conditions to be complied with
or performed by each of the Sellers under this Agreement on or prior to the
Closing Date shall have been complied with or performed by each of the Sellers
in all material respects.
 
        (b) No Injunction.  No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.
 
        (c) FCC Consents.  The FCC Consents relating to the Station shall have
been obtained without the imposition of any condition materially adverse to
Buyers or the Station except those that are customary in the assignment of FCC
Licenses generally; provided that if a petition to deny or other third-party
objection is filed by any person with the FCC prior to the Closing Date, and
such petition or objection is not withdrawn as of such date and in the
reasonable judgment of the Buyers’ counsel such petition or objection would
reasonably be expected to result in a reversal or rescission of the FCC
Consents, then the Buyers’ obligation to effect the Closing will be subject to
the further condition that the FCC Consents shall have become a Final Order.
 
        (d) HSR Act.  The HSR Clearance shall have been received.
 
        (e) Real Property Lease.  The Real Property Lease for the Station’s main
transmitter shall have been extended or a new lease obtained on terms that are
reasonably acceptable to Buyers.  The Parties hereby agree that reasonably
acceptable terms for such extension or new lease shall mean at least an
additional 5 years, at fair market terms and lease rates.
 
        (f) Deliveries.  Sellers shall have made all deliveries required under
Section 9.1.
 
8.2  To Sellers’ Obligations.  The obligations of each of the Sellers hereunder
to complete the Closing are subject to the satisfaction or to the waiver by
Sellers in their sole discretion (except for Sections 8.1(c) and 8.1(d) below,
which may not be waived), at or prior to the Closing Date, of each of the
following conditions:
 
        (a) Representations, Warranties and Covenants.
 
            (i) All representations and warranties made by Buyers in this
Agreement shall be true and correct in all material respects (except any that
are already qualified by materiality, which shall be true and correct in all
respects, and except as otherwise expressly permitted by this Agreement) on and
as of the Closing Date as if made on and as of that date, except those made as
of a specific date, which shall have been true and correct on and as of such
date.
 
            (ii) All of the terms, covenants and conditions to be complied with
or performed by Buyers under this Agreement on or prior to the Closing Date
shall have been complied with or performed by Buyers in all material respects.
 
        (b) No Injunction.  No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.
 
        (c) FCC Consents.  The FCC Consents relating to the Station shall have
been obtained without the imposition of any condition materially adverse to
Buyers except those that are customary in the assignment of FCC licenses
generally.
 
        (d) HSR Act.  The HSR Clearance shall have been received.
 
        (e) Deliveries.  Buyers shall have made all the deliveries required
under Section 9.2 and shall have paid the applicable Purchase Price as provided
in Section 2.1.
 

--------------------------------------------------------------------------------


 
ARTICLE 9
 
DOCUMENTS TO BE DELIVERED AT THE CLOSING
 
9.1  Documents to be Delivered by Sellers.  At the Closing, Sellers shall
deliver to Buyers the following:
 
        (a)  Copies of resolutions of each Seller authorizing the execution,
delivery and performance of this Agreement by each Seller and the consummation
of the transactions contemplated hereby, and copies of each Seller’s formation
documents, in each case certified on behalf of each Seller by a duly authorized
officer of each such Seller, as being true, correct, in full force and effect
and complete as of the Closing Date;
 
        (b)  A certificate for each Seller, dated as of the Closing Date,
executed by an officer of each Seller, certifying on behalf of each Seller that
the closing conditions specified in Section 8.1(a) have been satisfied;
 
        (c)  Duly executed instruments of conveyance and transfer effecting the
sale, transfer, assignment and conveyance of the Assets to Buyers as
contemplated herein, including the following:
 
            (i)  assignment by Licensee of the FCC Licenses;
 
            (ii)  a bill of sale from Sellers for all Personal Property;
 
            (iii)  assignments of Sellers’ rights under the Assumed Contracts;
 
        (d)  Any state or local filing forms, if any, required in connection
with transfer of the Real Property Leases, to the extent Sellers are required to
execute any such forms;
 
        (e)  Duly executed UCC releases, mortgage terminations or other similar
documents or instruments required to transfer the Assets free and clear of
Liens;
 
        (f)  Copies of all Required Consents; and
 
        (g)  Such other documents, information, certificates and materials as
may be required by this Agreement.
 
9.2  Documents to be Delivered by Buyers.  At the Closing, Buyers shall deliver
to Sellers the following:
 
        (a)  Copies of resolutions of each Buyer authorizing the execution,
delivery and performance of this Agreement by each Buyer and the consummation of
the transactions contemplated hereby, and copies of each Buyer’s formation
documents, in each case certified on behalf of each Buyer by a duly authorized
officer of each Buyer, as being true, correct, in full force and effect and
complete as of the Closing Date;
 
        (b) A certificate for each Buyer, dated as of the Closing Date, executed
on behalf of each Buyer by a duly authorized representative of each Buyer,
certifying that the closing conditions specified in Section 8.2(a) have been
satisfied;
 
        (c) Assumption of Sellers’ obligations under the Assumed Contracts;
 
        (d) The Purchase Price in immediately available wire transferred federal
funds as provided in Section 2.1;
 
        (e) Such other documents, information, certificates and materials as may
be required by this Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE 10
 
INDEMNIFICATION
 
10.1  Sellers’ Indemnities.  From and after the Closing, Sellers shall
indemnify, defend, and hold harmless the Buyers and their Affiliates, and their
respective shareholders, directors, officers, employees, and representatives
from and against, and reimburse them for, all claims, damages, liabilities,
losses, costs and expenses, including interest, penalties, court costs and
reasonable attorneys’ fees and expenses (each, a “Loss” and together, “Losses”),
resulting from:
 
        (a)  Any breach, misrepresentation, failure or omission to perform, or
other violation by either Seller of any of its respective representations,
warranties, covenants or agreements in this Agreement or in any certificate,
document or instrument delivered by Sellers to Buyers under this Agreement;
 
        (b) Any third-party claims brought against any Buyer or any of its
Affiliates to the extent attributable to Sellers’ operation of the Station prior
to the Closing; or
 
        (c) Any liability or obligation of any Seller not assumed by any Buyer
under this Agreement, including any liabilities arising at any time under any
contract or agreement not included in the Assumed Contracts.
 
10.2  Buyers’ Indemnities.  From and after the Closing, Buyers shall indemnify,
defend and hold harmless each of the Sellers and its Affiliates, and their
respective shareholders, members, directors, officers, employees, and
representatives, and the successors and assigns of any of them, from and
against, and reimburse them for, all Losses resulting from:
 
        (a)  Any breach, misrepresentation, failure or omission to perform, or
other violation by either Buyer of any of its representations, warranties,
covenants or agreements in this Agreement or in any certificate, document or
instrument delivered by Buyers to Sellers under this Agreement;
 
        (b) Any third-party claims brought against any Seller or any of its
Affiliates to the extent attributable to Buyers’ operation of the Station or use
of the Assets following the Closing; or
 
        (c) Any liability or obligation assumed by any Buyer under this
Agreement, including any liabilities arising after Closing under the Assumed
Contracts.
 
10.3  Procedure for Indemnification.  The procedure for indemnification shall be
as follows:
 
        (a)  The Party seeking indemnification under this Article 10 (the
“Claimant”) shall give notice to the Party from whom indemnification is sought
(the “Indemnitor”) of any Loss, reasonably specifying (i) the factual basis for
the Loss; and (ii) the amount of the Loss if then known.  If the Loss relates to
an action, suit or proceeding filed by a third party against Claimant, notice
shall be given by Claimant within fifteen (15) business days after written
notice of the action, suit or proceeding was given to Claimant.  In all other
circumstances, notice shall be given by Claimant within sixty (60) days after
Claimant becomes aware of the facts giving rise to the Loss.  Notwithstanding
the foregoing in this paragraph, delay or failure to timely give notice of a
Loss shall not affect or limit the Indemnitor’s obligation to indemnify
hereunder except to the extent that the Indemnitor is prejudiced by such delay
or failure.
 
        (b) The Claimant shall make available to Indemnitor and/or its
authorized representatives the information relied upon by the Claimant to
substantiate the Loss.
 
        (c) With respect to any Loss resulting from a claim by a third party as
to which the Claimant is entitled to indemnification hereunder, the Indemnitor
shall, without prejudice to its rights to contest the obligation to indemnify,
defend against the claim with counsel reasonably acceptable to Claimant, and the
Claimant shall cooperate fully with the Indemnitor, subject to reimbursement for
reasonable expenses incurred by the Claimant as the result of a request by the
Indemnitor.  The Claimant shall have the right to participate in the defense of
the claim at its own expense.  If the Indemnitor does not assume control of the
defense of any third party claim, Claimant may, but shall have no obligation to,
defend or settle such claim or litigation in such a manner as it deems
appropriate, and in such event Indemnitor shall be bound by the results obtained
by the Claimant with respect to the claim (by default or otherwise) and shall
promptly reimburse Claimant for the amount of all expenses (including the amount
of any judgment rendered), legal or otherwise, incurred in connection with such
claim or litigation.  The Indemnitor shall be subrogated to all rights of the
Claimant against any third party with respect to any Loss for which indemnity
was paid.
 
10.4  Limitations.  The Indemnitor shall only be required to indemnify the
Claimant under this Article 10 for breach of representations and warranties if:
(i) Claimant’s written notice of the Loss under this Article 10 is received by
the Indemnitor within one (1) year following Closing (the “Survival Period”);
(ii) the aggregate amount of Losses exceeds $200,000, after which the Claimant
shall be entitled to recover, and the Indemnitor shall be obligated for, all
Losses in excess of $100,000; and (iii) the aggregate amount of all Losses
relating to all claims is less than $7,500,000; provided that the limitations
set forth in subsection (i), (ii) and (iii) of this Section 10.4 shall not apply
to Losses relating to a breach by Sellers of their representations in Section
4.1 (Organization and Standing), Section 4.2 (Authorization and Binding
Obligation), Section 4.3 (Absence of Conflicting Agreements), or Section 4.5
(Station Licenses, but only as regards holding the FCC Licenses), though claims
for Losses under such provisions may not be asserted beyond their applicable
statute of limitation periods.  In calculating the amount of Losses of a
Claimant under this Article 10:  (a) such Losses shall be reduced by any
recovery from any third party (including insurance proceeds) as a result of the
facts or circumstances giving rise to the Losses; and (b) Losses shall only
include the Party’s actual out-of-pocket costs and expenses and not any
punitive, special, consequential (such as lost profits) or other indirect
damages.
 
10.5  Exclusive Remedies.  Buyers and Sellers acknowledge and agree that the
foregoing indemnification provisions in this Article 10 shall be the exclusive
remedy of Buyers and Sellers with respect to Losses after the Closing relating
to the transactions contemplated by this Agreement.  Buyers and Sellers further
acknowledge and agree that the Closing under this Agreement, including any
waiver of conditions to Closing, does not limit or waive in any respect any
claim that Buyers or Sellers may have under this Article 10.  Either Party may
pursue injunctive relief to enforce covenants in the Agreement that survive the
Closing and are supportable under applicable law.

--------------------------------------------------------------------------------


 
ARTICLE 11
 
TERMINATION RIGHTS
 
11.1  Termination.
 
        (a) In addition to other remedies available prior to Closing, this
Agreement may be terminated by either Buyers or Sellers, if the Party seeking to
terminate is not in material default or breach of this Agreement, upon written
notice to the other, if:
 
            (i) the other Party is in material breach of this Agreement and such
breach has been neither cured within the cure period allowed under subsection
(d) below nor waived by the Party giving such termination notice;
 
            (ii) a court of competent jurisdiction or governmental, regulatory
or administrative agency or commission shall have issued an order, decree or
ruling or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and non-appealable; or
 
            (iii) the Closing has not occurred by April 1, 2009 (the “Upset
Date”).


        (b)  This Agreement may be terminated by mutual written consent of
Buyers and Sellers.
 
        (c)  Buyers may terminate this Agreement by written notice to Sellers in
the event that the U.S. Department of Justice, the U.S. Federal Trade
Commission, or any other governmental agency, requires the disclosure of any
financial information relating to any of Buyer’s Affiliates in connection with
this transaction.  Buyers agree to use reasonable efforts to persuade any such
government agency that any such required Affiliate information should not be
required prior to exercising this right of termination.
 
        (d) If either Party believes the other to be in breach or default of
this Agreement, the non-defaulting Party shall, prior to exercising its right to
terminate under Section 11.1(a)(i), provide the defaulting Party with notice
specifying in reasonable detail the nature of such breach or default.  Except
for a failure to pay the Purchase Price or the failure to complete the Closing,
the defaulting Party shall have thirty (30) days, from receipt of such notice to
cure such default.  If the cure period set forth in the previous sentence would
extend beyond the Upset Date, then notwithstanding the definition of Upset Date
set forth in Section 11.1(a)(iii) hereof, the term Upset Date shall mean the
date one business day after the 30-day period.
 
11.2  Payment of Escrow Amount.  The Escrow Amount  shall be promptly released
from escrow upon termination of this Agreement under this Article 11 and
delivered as follows:
 
        (a)  to Sellers as liquidated damages in the event this Agreement is
terminated by Sellers pursuant to Section 11.1(a)(i); or
 
        (b)  to Buyers in the event this Agreement is terminated due to any
other reason.
 
11.3 Exclusive Remedies Upon Default.  The Parties agree that in the event the
Sellers terminate this Agreement under Section 11.1(a)(i) above, Sellers’
exclusive remedy shall be as set forth in Section 11.2(a) above.  Buyers and
Sellers agree that it would be impractical and extremely difficult to estimate
the damages which Sellers may suffer as a result of a termination of this
Agreement under the circumstances described in Section 11.2(a) above, and agree
that the Escrow Amount represents a reasonable estimate of the total net
detriment that Sellers would suffer under such circumstances and shall be the
full, agreed and liquidated damages for termination under such
circumstances.  In the event of failure or threatened failure by Sellers to
comply with the terms of this Agreement at Buyers’ election, in addition to any
other remedy available to it, Buyers shall be entitled to an injunction
restraining such failure or threatened failure and, subject to obtaining any
necessary FCC consent, to enforcement of this Agreement by a decree of specific
performance requiring compliance with this Agreement, in each case without the
necessity of showing economic loss or other actual damage and without any bond
or other security being required.
 
11.4  Other Effects of Termination.  The following sections shall survive the
termination of this Agreement pursuant to this Article 11: 7.4
(Confidentiality), 7.7 (Press Releases), 11.3 (Exclusive Remedies Upon Default),
11.4 (Other Effects of Termination), and the provisions in Article 12 (Other
Provisions) and Article 13 (Definitions) that by their terms would survive
termination.
 

--------------------------------------------------------------------------------


 
ARTICLE 12
 
OTHER PROVISIONS
 
12.1  Survival of Representations, Warranties and Covenants.  Each Party’s
representation and warranties shall survive the Closing and continue until the
end of the Survival Period, provided that those Sections cited as not being
subject to the Survival Period shall continue for the duration of their
applicable statute of limitation periods.  Each party’s covenants and agreements
hereunder shall survive Closing and continue until performed.
 
12.2  Transfer Taxes and Expenses.  All recordation, transfer, documentary fees,
and sales taxes, if any, imposed on this transaction shall be paid one-half by
Buyers and one-half by Sellers.  Except as otherwise provided in this Agreement,
each Party shall be solely responsible for and shall pay all other costs and
expenses (including attorney and accounting fees) incurred by it in connection
with the negotiation, preparation and performance of and compliance with the
terms of this Agreement.
 
12.3  Benefit and Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
assigns.  Neither Buyers nor either Seller may assign its rights or delegate its
obligations under this Agreement without the prior written consent of the other
Party, except that either Buyers may assign the Agreement in whole or in part to
one or more of its Affiliates, provided that it shall not be released
thereby.  Except as expressly provided in this Agreement, this Agreement is not
intended to, nor shall it, create any rights in any person other than the
Parties.
 
12.4  Additional Documents.  The Parties agree to execute, acknowledge and
deliver, before, at or after the Closing Date, such further instruments and
documents as may be reasonably required to implement, consummate and effectuate
the terms of this Agreement.
 
12.5  Entire Agreement; Schedules; Amendment; Waiver.  This Agreement and the
exhibits and schedules hereto and thereto and the Time Brokerage Agreement
embody the entire agreement and understanding of the Parties hereto and
supersede any and all prior agreements, arrangements and understandings relating
to the matters provided for herein.  Any matter that is disclosed in a schedule
hereto shall be deemed to have been included in other pertinent schedules,
notwithstanding the omission of an appropriate cross-reference.  No amendment,
waiver of compliance with any provision or condition hereof or consent pursuant
to this Agreement shall be effective unless evidenced by an instrument in
writing signed by the Party against whom enforcement of any waiver, amendment or
consent is sought.  No failure or delay on the part of Buyers or Sellers in
exercising any right or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
 
12.6  Headings.  The headings set forth in this Agreement are for convenience
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.
 
12.7  Computation of Time.  If after making computations of time provided for in
this Agreement, a time for action or notice falls on Saturday, Sunday or a
federal holiday, then such time shall be extended to the next business day.
 
12.8  Governing Law.  The construction and performance of this Agreement shall
be governed by the laws of the District of Columbia without regard to any choice
or conflicts of law provision or rule (whether of the District of Columbia or
any other jurisdiction).
 
12.9  Attorneys’ Fees.  In the event of any dispute between the Parties to this
Agreement, Sellers or Buyers, as the case may be, shall reimburse the prevailing
Party for its reasonable attorneys’ fees and other costs incurred in enforcing
its rights or exercising its remedies under this Agreement.  Such right of
reimbursement shall be in addition to any other right or remedy that the
prevailing Party may have under this Agreement.
 
12.10  Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
 
12.11  Notices.  Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be addressed to the following
addresses or to such other address as any Party may request:
 
 
If to either of the Buyers:
Bonneville International Corporation

55 North Third West, 8th Floor
Salt Lake City, Utah 84180
Attention:  Bruce Reese, President & CEO
Telephone:                                 801-575-7565
Telecopier:                                 801-575-7567
 
 
with a copy to:
Bonneville International Corporation


55 North Third West, 8th Floor
Salt Lake City, Utah 84180
Attn:  General Counsel
Telephone:                                 801-575-7517
Telecopier:                                 801-575-7509

--------------------------------------------------------------------------------


 
 
with a copy to:
Bonneville Holding Company


50 E. North Temple, 14th Floor
Salt Lake City, Utah 84150
Attention:  Craig L. Christensen
Telephone:                                 801-240-1237
 
 
with a copy to:
Boyd J. Black, Esq.


Second Floor, West Wing
50 East North Temple
Salt Lake City, Utah 84150
Telecopier:                                 801-240-6235
 
 
with a copy to:
Kirton & McConkie, PC


60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Attention:  Randy K. Johnson
Telephone:                                 801-328-3600
Telecopier:                                 801-321-4893


 
If to either of the Sellers:
Radio One, Inc.

5900 Princess Garden Parkway
7th Floor
Lanham, Maryland  20706
Attn:  Linda Vilardo, Chief Administrative Officer
Telephone:                                 301-429-2646
Telecopier:                                 301-429-3502


Radio One, Inc.
5900 Princess Garden Parkway
5th Floor
Lanham, Maryland 20706
Attention:  General Counsel
Telecopier:  301-306-9638
 
 
with a copy to:
Wiley Rein LLP


 
1776 K Street, NW

 
Washington, DC 20006

 
Attention: Brook A. Edinger, Esq.

 
Telephone:202-719-7279

 
Telecopier:202-719-7049

 
Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of
transmission if sent by facsimile, (c) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(d) on the date of a signed receipt if sent by an overnight delivery service.
 
Casualty.  The risk of loss, damage or destruction to the Assets shall be on
Sellers prior to Closing and on Buyers thereafter.  If, prior to the Closing,
any material portion of the Assets shall be damaged or destroyed by fire or
other casualty (collectively, “Casualty”), Sellers shall deliver to Buyers
written notice (“Casualty Loss Notice”) of such Casualty together with Sellers’
determination as to whether the damage constitutes a Material Damage. Buyers and
Sellers shall cooperate to repair or replace the Assets affected by such
Casualty as promptly as practicable in a manner reasonably acceptable to both
Buyers and Sellers, provided that the cost of such repairs or replacement shall
be borne by Sellers.  For the purposes of this Section 12.12 only, “Material
Damage” shall mean damage to the Assets which is of such nature that the cost of
restoring the same to their condition prior to the Casualty will, in Sellers’
reasonable determination, exceed $5,000,000, whether or not such damage is
covered by insurance, or any damage which would reduce the value of either the
Assets by $5,000,000 or more.  If, prior to the Closing, the Assets sustain
Material Damage by a Casualty, Buyers may, at Buyers’ option, terminate this
Agreement by delivering written notice thereof to Sellers within fifteen (15)
business days after Buyers’ receipt of the Casualty Loss Notice.  If the Assets
shall be damaged by a Casualty which is not a Material Damage, or if the Assets
sustain Material Damage by a Casualty, but the Buyers elect not to terminate the
Agreement as a result thereof, then the parties shall proceed to the Closing and
the Sellers shall (at the Closing) assign to Buyers all of Sellers’ rights in
and to any insurance proceeds which may become available as a result of the
Casualty at issue, and Sellers shall remain obligated to pay any deductible
relating to the claim.  If Buyers elect to terminate this Agreement under this
Section 12.12, the entire Escrow Amount and all interest thereon shall be
promptly returned to Buyers, and thereafter neither party shall have any further
rights or obligations hereunder, except as otherwise specifically provided in
this Agreement.
 
12.12  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.
 
12.13  Facsimile or PDF Signatures.  The Parties agree that transmission to the
other Party of this Agreement with its facsimile or electronic “pdf” signature
shall bind the Party transmitting this Agreement thereby in the same manner as
if such Party’s original signature had been delivered.  Without limiting the
foregoing, each Party who transmits this Agreement with its facsimile or “pdf”
signature covenants to deliver the original thereof to the other Party as soon
as possible thereafter.

--------------------------------------------------------------------------------


 
ARTICLE 13
 
DEFINITIONS
 
13.1  Defined Terms.  Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).
 
“Accounts Receivable” shall have the meaning set forth in Section 1.2(b).
 
“Affiliate” shall mean, with respect to any specified Person, another Person
indirectly controls, is controlled by, or is under common control Person.
 
“Agreement” shall mean this Asset Purchase Agreement.
 
“Assets” shall have the meaning set forth in Section 1.1.
 
“Assumed Contracts” shall have the meaning set forth in Section 1.1(d).
 
“BHC” shall have the meaning set forth in the preamble to this Agreement.
 
“BIC” shall have the meaning set forth in the preamble to this Agreement.
 
“Buyers” shall have the meaning set forth in the preamble to this Agreement.
 
“Casualty” shall have the meaning set forth in Section 12.12.
 
“Casualty Loss Notice” shall have the meaning set forth in Section 12.12.
 
“Claimant” shall have the meaning set forth in Section 10.3(a).
 
“Closing” and “Closing Date” shall have the meaning set forth in Section 3.1.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.
 
“Communications Act” shall have the meaning set forth in Section 5.5.
 
“Environmental Laws” shall have the meaning set forth in Section 4.12(a).
 
“FCC” shall have the meaning set forth in the recitals to this Agreement.
 
“FCC Applications” shall mean the application or applications that Sellers and
Buyers must file with the FCC requesting its consent to the assignment of the
FCC Licenses from Licensee to BHC.
 
“FCC Consents” shall mean the action or actions by the FCC granting the FCC
Applications.
 
“FCC Licenses” shall have the meaning set forth in Section 1.1(a).
 
“HSR Act” shall have the meaning set forth in Section 1.4.
 
“HSR Filings” shall have the meaning set forth in Section 6.2.
 
“Hazardous Substances” shall have the meaning set forth in Section 4.12(b).
 
“Indemnitor” shall have the meaning set forth in Section 10.3(a).
 
“Intellectual Property” shall mean trade names, trademarks, service marks,
copyrights, patents,  jingles, slogans, symbols, logos, formats, programming
materials and concepts, on air copy, on air talent concepts, telephone numbers,
internet addresses, email addresses, universal resource locators (URLs),
websites and domain names, web-site content, inventions, and any other
proprietary material, process, trade secret, trade dress or trade rights, and
all use rights and registrations, applications and licenses for any of the
foregoing, including the Station’s call letters and all rights to use or refer
to “100.3” as a dial position or frequency of the Station, including any
variations thereof.
 

--------------------------------------------------------------------------------


“Knowledge” shall mean, (i) in the case of Radio One, the actual knowledge,
after reasonable inquiry, of the President and Chief Executive Officer, the
Executive Vice President and Chief Financial Officer, Business Manager, Station
Manager, or the Station’s local engineer, (ii) in the case of Licensee, the
actual knowledge, after reasonable inquiry, of the President and Chief Executive
Officer or the Executive Vice President and Chief Financial Officer, Business
Manager, Station Manager, or the Station’s local engineer, (iii) BIC, the actual
knowledge, after reasonable inquiry, of the President and Chief Executive
Officer or the Chief Financial Officer, and (iv) in the case of BHC, the actual
knowledge, after reasonable inquiry, of the President, Chief Executive Officer
or the Chief Financial Officer.
 
“Licensee” shall have the meaning set forth in the preamble to this Agreement.
 
“Liens” shall mean mortgages, deeds of trust, liens, security interests,
pledges, collateral assignments, condition sales agreements, leases (other than
Assumed Contracts), encumbrances, claims or other defects of title, but shall
not include (i) liens for current taxes not yet due and payable, or (ii) in
respect of the Real Property, any defects in title or other matters that do not
materially adversely affect the value, marketability or continued use of the
Real Property, in each instance based on how the Real Property is currently used
by Sellers.
 
“Loss” or “Losses” shall have the meaning set forth in Section 10.1
 
“Material Damage” shall have the meaning set forth in Section 12.12.
 
“Operational Commencement Date” shall have the meaning set forth in Section 1.4.
 
“Party” or “Parties” shall have the meaning set forth in the preamble.
 
“Person” shall mean an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
 
“Personal Property” shall have the meaning set forth in Section 1.1(c).
 
“Proration Amount” shall have the meaning set forth in Section 2.3(a).
 
“Proration Dispute Notice” shall have the meaning set forth in Section 2.3(c).
 
“Proration Notice” shall have the meaning set forth in Section 2.3(c).
 
“Purchase Price” shall have the meaning set forth in Section 2.1.
 
“Radio One” shall have the meaning set forth in the preamble to this Agreement.
 
“Real Property” shall have the meaning set forth in Section 1.1(b).
 
“Real Property Lease” and “Real Property Leases” shall have the meanings set
forth in Section 1.1(b).
 
“Sellers” shall have the meaning set forth in the preamble to this Agreement.
 
“Station” shall have the meaning set forth in the recitals to this Agreement.
 
“Survival Period” shall have the meaning set forth in Section 10.4.
 
“Tax” shall mean all federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties.
 
“Tax Return”  shall mean any return, filing, report, declaration, questionnaire
or other document required to be filed for any period with any taxing authority
(whether domestic or foreign) in connection with any Taxes (whether or not
payment is required to be made with respect to such document).
 
“Time Brokerage Agreement” shall have the meaning set forth in the recitals to
this Agreement.
 
“Upset Date” shall have the meaning set forth in Section 11.1(a)(iii).
 
13.2  Miscellaneous Terms.  The term “or” is disjunctive; the term “and” is
conjunctive.  The term “shall” is mandatory; the term “may” is
permissive.  Masculine terms apply to females as well as males; feminine terms
apply to males as well as females.  The term “includes” or “including” is by way
of example and not limitation.
 
 
[signature page follows]
 
12819290.1
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the date first written above.
 
“Buyers”                                                                       BONNEVILLE
INTERNATIONAL CORPORATION,
a Utah Corporation
 
By:  Bruce Reese                                                                


Its:  President and Chief
Executive Officer                                                                




BONNEVILLE HOLDING COMPANY,
a Utah non-profit corporation


By:  Bruce Reese                                                                


Its:  President and Chief
Executive Officer                                                              






“Sellers”                                                                        RADIO
ONE, INC.,
a Delaware corporation


By:  Linda J.
Vilardo                                                                


Its:  Executive Vice President and Chief Administrative
Officer                                                                






RADIO ONE LICENSES, LLC,
a Delaware limited liability company


By:  Linda J.
Vilardo                                                              


Its:  Executive Vice President and Chief Administrative
Officer                                                          

